       Case 2:21-mj-00011-KJN Document 3 Filed 01/19/21 Page 1 FILED
                                                                 of 1
                     UNITED STATES DISTRICT COURT         January 19, 2021
                    EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:21-mj-0011-KJN

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
VALERIE ELAINE EHRKE

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release VALERIE ELAINE EHRKE

Case No. 2:21-mj-0011-KJN Charges 18 USC § 1752(a)(1), 1752(a)(2) from

custody for the following reasons:

                 X     Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other): Pretrial release conditions as stated on the
                          X
                              record in open court.

      Issued at Sacramento, California on January 11, 2021 at 2:00 PM

 Dated: January 19, 2021
